Citation Nr: 0810772	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  00-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945.  The veteran died in February 1979, and the appellant 
is his surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that decision, 
the RO denied entitlement to service connection for the cause 
of the veteran's death for purposes of the appellant 
receiving dependency and indemnity compensation (DIC), on the 
basis that the appellant's claim was not well-grounded.  The 
appellant perfected a timely appeal of this determination.

In a May 2002 rating decision, the RO conducted a de novo 
review, in light of the enactment of the Veterans Claims 
Assistance Act (VCAA), of the issue of entitlement to service 
connection for the cause of the veteran's death for purposes 
of the appellant receiving DIC.  In this May 2002 rating 
decision, the RO continued its denial of the appellant's 
claim based upon a review of the evidence of record.

In August 2003, the Board remanded this case to the RO for 
further development.

In July 2005, the appellant submitted additional evidence 
with a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2007).

For reasons explained below, this appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

To establish DIC for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service caused, or contributed 
substantially or materially to cause, that death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2007).

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in the context of a claim for DIC 
benefits, § 5103(a) notice must include: (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  Here, the appellant has not received this 
required notice.

According to the August 2003 Board remand instructions, VA 
was obligated to make arrangements with the appropriate VA 
medical facility for the claims file to be reviewed by an 
appropriate VA physician.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The Court has held that, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Another 
remand is therefore necessary to ensure proper compliance 
with the Board's August 2003 remand instructions.  See id.

Accordingly, the case is REMANDED for the following actions:

1.  VA should send the appellant a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the appellant and which portion, if 
any, VA will attempt to obtain on her 
behalf.  The letter should also request 
that the appellant provide any evidence 
in her possession that pertains to the 
claim.

In addition, the letter should contain a 
statement of the conditions for which the 
veteran was service-connected at the time 
of his death, an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition, 
and an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

Finally, the letter should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  VA should make arrangements with the 
appropriate VA medical facility for the 
claims file to be reviewed by an 
appropriate VA physician.

(a).  The physician must review the 
claims file and must state that 
he/she did so.

(b).  The reviewing physician should 
provide an opinion as to:

(i) whether it is at least as 
likely as not that the veteran 
had a diagnosis of 
tuberculosis, verified by x-ray 
or other objective clinical 
testing, during his lifetime;

(ii) whether it is at least as 
likely as not that the veteran 
had a diagnosis of 
tuberculosis, verified by x-ray 
or other objective clinical 
testing, within three years of 
his separation from military 
service and, if so, whether the 
tuberculosis was manifested to 
a compensable degree at this 
time;

(iii) whether it is at least as 
likely as not that the 
pulmonary tuberculosis found in 
the August 1977 treatment 
record from Howard Hubbard 
Memorial Hospital, the November 
1978 medical record from the 
SSA, and on the veteran's 
certificate of death was caused 
by the veteran's military 
service in the Republic of the 
Philippines from May 1943 to 
October 1945; and

(iv) whether tuberculosis 
caused, or contributed 
substantially or materially to, 
any condition that ultimately 
led to the veteran's death.

(c).  All opinions provided must be 
reconciled with all other opinions 
of record including the findings 
made at the June 1945 separation 
examination and the diagnoses of 
pulmonary tuberculosis found in the 
August 1977 treatment record from 
Howard Hubbard Memorial Hospital, 
the November 1978 medical record 
from the SSA, and on the veteran's 
certificate of death.

(d).  A legible report must be 
associated with the record and must 
include all findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.

3.  To help avoid future remand, VA 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, then appropriate corrective 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).


4.  After completion of the above 
actions, VA should readjudicate the 
appellant's claim.  If any 
determination remains unfavorable to 
the appellant, then she should be 
provided with a Supplemental Statement 
of the Case and be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

